Citation Nr: 0937170	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  07-34 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
anhidrosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to March 
1985, June 1985 to January 1987, January to May 1991, 
February to November 1997, September 2001 to June 2005, in 
addition to 13 days of unconfirmed active service prior to 
June 1984.    

This matter is on appeal from the Manchester, New Hampshire, 
Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the undersigned Veterans Law 
Judge in August 2009.  A transcript of the hearing is of 
record.


FINDING OF FACT

Throughout the entire appeal period, the Veteran's anhidrosis 
has been manifested by swelling, redness, night sweats, and 
weight gain.  Objective findings include symptoms controlled 
by avoiding hot environments, continuously drinking cool 
water, exercising in air-conditioned areas, and soaking in 
cool water to control the body core temperature.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for anhidrosis have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.21, 4.126, 4.118, Diagnostic Codes (DCs) 
7899-7825 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2009).  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities.  Id.  

The Board has been directed to consider only those factors 
contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
more closely approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2009).

At the outset, the Board notes that the Veteran's claim is an 
appeal from an initial assignment of a disability rating.  As 
such, the claim requires consideration of the entire time 
period involved, and contemplates staged ratings where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board finds that the record does not reflect any distinct 
period of time during the appeal period when the criteria for 
the next higher ratings were met.  

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need 
to discuss, in detail, every piece of evidence of record.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(holding that VA must review the entire record, but does not 
have to discuss each piece of evidence).  Hence, the Board 
will summarize the relevant evidence where appropriate and 
the Board's analysis below will focus specifically on what 
the evidence shows, or fails to show, as to the claim.

Significantly here, where a particular disability for which 
the veteran has been service-connected is not listed, it may 
be rated by analogy to a closely related disease in which not 
only the functions affected, but also the anatomical area and 
symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 
4.27 (2009); Lendenmann v. Principi, 3 Vet. App. 345, 349-50 
(1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

In this case, the Veteran's anhidrosis disability is not 
specifically listed in the diagnostic codes.  While it is a 
disorder of the sweat glands, the only disability listed is 
hyperhidrosis, excessive sweating, which is at the opposite 
end of the spectrum.  Initially, the disability was rated 
under DC 8999-8911 as analogous to epilepsy and assigned a 
zero percent rating.  After she filed a notice of 
disagreement, the RO rated her disability under DC 7899-7825, 
as analogous to uticaria, and assigned a 10 percent rating 
for the entire time on appeal.  

In determining the diagnostic code most closely analogous to 
the Veteran's disability, the Board has considered rating 
codes for the endocrine system, diabetes insipidus, and 
hyperhidrosis, in addition to the rating code for uticaria 
assigned by the RO.  

First, the endocrine diagnostic codes do not support a higher 
rating.  Specifically, she has not experienced most of the 
symptoms noted in the criteria, including tachycardia, 
fatigability, gastrointestinal symptoms, decalcification of 
bones, cold intolerance, mental disturbance and continuous 
medication required for control.  While she reported 
cardiovascular symptoms and weight gain, these symptoms are 
not to the severity anticipated by DC 7904, which also 
includes decalcification of the bone and kidney stones.  

Next, DC 7909 for diabetes insipidus also does not support a 
higher rating because the symptoms involve polyuria in 
addition to "near continuous thirst."  Although the Veteran 
indicated that she had to constantly drink cool water to 
control her body heat, she does not experience polyuria.  In 
fact, she testified that she was able to drink four 16-ounce 
beverages and did not have to urinate.  

Further, the criteria for hyperhidrosis, also a sweat gland 
disorder, does not support a higher rating because the 
symptoms involve an inability to physically handle items due 
to an increase in moisture.  The Veteran here has the exact 
opposite problem.  

Based on the foregoing, the Board finds that DC 7825 for 
uticaria is most closely analogous to the Veteran's 
disability.  Under DC 7825, a 30 percent rating is warranted 
when the evidence shows:

*	recurrent debilitating episodes occurring at least four 
times during the past 12-month period, and
*	requires intermittent systemic immunosuppressive 
therapy for control.  

38 C.F.R. § 4.118, DC 7825 (2009).  

During the course of this appeal, the Veteran underwent a VA 
examination in August 2006.  At the time of the examination, 
she reported a history of anhydrosis since 1981 with flare-
ups off and on as often as daily lasting for a few hours.  
The disability interfered with her ability to work outdoors 
during hot weather and she was in the process of moving to a 
cooler climate.  She had not received any specific treatment.  

Private treatment records did not indicate any 
immunosuppressive treatment, or other medication, necessary 
to control her anhidrosis.  Rather, the private treatment 
records only reflected that she did not sweat during a stress 
test where she was able to achieve "maximum predicted heart 
rate."  

The physician opined that he believed "she could have gone 
more except with her problem with sweating and heat build 
up."  The physician further opined that "she may be 
suffering from chronic idiopathic anhidrosis, probably a mild 
form without any other autonomic accompaniment."  She was 
advised to avoid exercising in hot, humid climates and 
instructed that she could try exercising in a well air-
conditioned room to improve her exercise tolerance.    

The Veteran testified that she had at least one overheating 
episode in the last year, while she was in Japan for work.  
At that time, she experienced swelling and redness.  She 
resolved the episode by drinking cool water and soaking in a 
cool tub while pouring cool water over her head.    

Here, the Board finds that a disability requiring 
"intermittent systemic immunosuppressive therapy for 
control" or any other controlling medication has not been 
shown.  As previously stated, the Veteran controlled her 
disability by drinking cool water constantly to manage her 
core temperature.  She testified that she underwent no 
treatment other than maintaining her core temperature with 
environmental controls such as air-conditioning, layered 
clothing, and avoiding excessive heat.  

Based on the foregoing, the evidence more closely 
approximates the 10 percent rating for recurrent debilitating 
episodes occurring at least four times during the past 12-
month period and responding to treatment with antihistamines 
or sympathomimetics.   

The Board has considered the Veteran's lay statements and 
sworn testimony in reaching its decision.  Competency of 
evidence differs from weight and credibility.  The former is 
a legal concept determining whether testimony may be heard 
and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 
6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) (noting "although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
her through her senses.  Layno, 6 Vet. App. at 470.   She is 
not, however, competent to identify a specific level of 
disability (e.g., as with her service-connected anhidrosis)-
according to the appropriate diagnostic code.  See Robinson 
v. Shinseki, 557 F.3d 1355 (2009).
	
The Board acknowledges the Veteran's belief that her symptoms 
are of such severity as to warrant a higher rating for her 
anhidrosis; however, disability ratings are made by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  Therefore, the Board finds that 
the medical findings, which address the criteria under which 
the service-connected disability is evaluated, more probative 
than the Veteran's assessment of the severity of her 
disability.  See Cartright, 2 Vet. App. at 25.  

The Board has also considered the provisions of 38 C.F.R. 
§ 3.321(b)(1)(2009) but finds that the evidence does not show 
that the Veteran's anhidrosis has caused marked interference 
with employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards.

The evidence does not suggest that the Veteran underwent any 
periods of hospitalization with regard to her service-
connected anhidrosis.  Furthermore, she has not reported that 
her service-connected disability has affected her ability to 
work.  In fact, at her hearing before the Board, she reported 
that she continued to work full-time and in some cases, more 
than full-time.  Additionally, the August 2006 VA examiner 
opined that the Veteran's only functional impairment was the 
inability to work outdoors during hot weather.  

For these reasons, the evidence does not show that she was 
not adequately compensated for her disability by the regular 
rating schedule.  Accordingly, the Board finds that referral 
for assignment of an extra-schedular evaluation is not 
warranted in this case.  

In conclusion, the Board finds that the symptoms do not more 
nearly approximate the criteria for an increased initial 
rating of anhidrosis for the entire period on appeal.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) 
(West 2002).  In the event that a VA notice error occurs 
regarding the information or evidence necessary to 
substantiate a claim, VA bears the burden to show that the 
error was harmless.  However, the appellant bears the burden 
of showing harm when not notified whether the necessary 
information or evidence is expected to be obtained by VA or 
provided by the appellant.  See Shinseki v. Sanders, 556 U.S. 
___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Veteran's claim arises from her disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's VA 
treatment records, private treatment records, and she was 
afforded a VA examination in August 2006.  The Board finds 
that the evaluation is adequate for rating purposes.  
Specifically, the examiner obtained a history from the 
Veteran and conducted a thorough examination.  There is no 
indication that the examiner was not fully aware of the 
Veteran's past medical history or that he misstated any 
relevant facts.  Therefore, the Board can proceed to 
adjudicate the claim on appeal.

Further, the Veteran was provided an opportunity to set forth 
her contentions during the hearing before the undersigned 
Veterans Law Judge in August 2009.  Therefore, the available 
records and medical evidence have been obtained in order to 
make an adequate determination as to this claim.  

Significantly, neither the Veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

An increased initial rating in excess of 10 percent for 
anhidrosis is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


